TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00444-CV




             In re: Chasco Constructors, LTD., LLP, and Charles (Chaz) Glace




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


               Relators Chasco Constructors, LTD., LLP, and Charles (Chaz) Glace have filed a

petition for writ of mandamus complaining of the trial court’s reinstatement of the case following

a dismissal for want of prosection. See Tex. R. Civ. P. 306a. Having reviewed the petition, the

response filed by the real parties in interest, and relevant case law, the petition for writ of

mandamus is denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: August 16, 2019